EXHIBIT  10.1

SEVERANCE PROTECTION SUPPLEMENT
TO THE CODIFICATION OF CONTRACT OF EMPLOYMENT



                        Severance Protection Supplement to the Codification of
Contract of Employment made as of the 1st day of January, 2006 ("Supplement"),
by and between OSG SHIP MANAGEMENT (GR) LTD., of Ajeltake Island, Majuro,
Marshall Islands, having offices at 110 Vouliagmenis Ave and Ζamanou Str.
Glyfada Athens, Greece ("OSG GR"), an affiliated company of Overseas Shipholding
Group, Inc., a corporation incorporated under the laws of Delaware with its
principal office at 666 Third Avenue, New York, New York 10017 (the "Company,"
and collectively with any of the Company's "parents", "subsidiaries" or
"affiliated companies" (as such terms are defined in article 42E of Law
2190/1920) including OSG GR, the "OSG Companies"), and George Dienis (the
"Executive").

                        1.       Term. The protection period under this
Supplement (the "Protection Period") shall commence on January 1, 2006 and shall
continue until terminated or modified unilaterally by OSG GR on not less than
one (1) year's prior written notice to the Executive. Notwithstanding the
foregoing, the Protection Period will terminate upon (i) the Executive's
termination of employment due to death, Disability (as defined in Appendix A
hereto), retirement, or resignation by the Executive for any reason or, (ii) OSG
GR's termination of the Executive's employment with or without Cause (as defined
in Appendix A hereto). Termination of the Protection Period for the Executive
shall not impact (x) any of OSG GR's then existing obligations to make payments
or provide benefits hereunder to the Executive as a result of the Executive's
prior termination without Cause, or (y) the continuing obligations of the
Executive under Section 6 hereof.

                        2.       Termination.

                        (a)      If, during the Protection Period as provided in
Section 1 hereof, the Executive's employment with OSG GR is terminated by OSG GR
without Cause (the date of any such termination, the "Termination Date") the
Executive shall be entitled to the amounts provided in Section 3 as of the
Termination Date.

                        (b)      For purposes of this Supplement, a termination
without Cause shall be a termination by OSG GR other than for Cause or
Disability; provided that neither a constructive termination nor a transfer of
the Executive's employment from OSG GR to any of the other OSG Companies shall
be treated as a termination without Cause.

                        3.       Severance Compensation. If, pursuant to Section
2, the Executive is entitled to the amounts and benefits under this Section 3,
the Executive shall receive from OSG GR, (a) in a lump sum payable upon delivery
of the Release referred to in Section 4 hereof, an amount equal to eighteen (18)
months of the Executive's monthly base salary as in effect immediately prior to
his termination pursuant to the Codification of Contract of Employment dated
January 20, 2005, executed by and between OSG GR and the Executive (the
"Contract of Employment") and (b) any earned but unpaid bonus for a previously
completed fiscal year of the Company paid to the Executive in such year
following the completed fiscal year of Company at such time as other executives
of the Company receive their bonuses for such year.

                        4.       Acceptance Form and Release. Any and all
amounts payable to the Executive pursuant to Section 3(a) shall only be payable
if the Executive executes and delivers to OSG GR an Acceptance Form and Release
in the form attached hereto as Appendix B (the "Release") discharging all claims
of the Executive which may have occurred up to the Termination Date (with such
changes therein as may be necessary to make it valid and encompassing under
applicable law).

                        5.       No Duty to Mitigate/Set-off. If the Executive
becomes entitled to the amounts payable in Section 3 above, the Executive shall
not be required to seek other employment or to attempt in any way to reduce any
amounts payable to the Executive by the Company pursuant to this Supplement. The
amounts due under Section 3 are inclusive, and in lieu of, any amounts payable
pursuant to the Contract of Employment, any provisions under the laws of Greece
("Greek Law"), under any other salary continuation or cash severance arrangement
of OSG GR and to the extent paid or provided under any other such arrangement
shall be offset against the amount due hereunder.

                        6.       Confidentiality, Non-Competition,
Non-Solicitation and Cooperation.

                        (a)      In consideration of this Supplement (during and
after the Protection Period no matter how the Protection Period ends), the
Executive agrees to the following:

                                   (i)       during the Executive's employment
with OSG GR and thereafter, the Executive, directly or indirectly, shall not for
any reason whatsoever, communicate or disclose to any unauthorized person, firm
or corporation, or use for the Executive's own account, without the prior
written consent of the Board of Directors of the Company, any proprietary
processes, trade secrets or other confidential data or information of the OSG
Companies concerning their businesses or affairs, accounts, products, services
or customers, it being understood, however, that the obligations of this Section
6(a)(i) shall not apply to the extent that the aforesaid matters (i) are
disclosed in circumstances in which the Executive is legally required to do so,
provided that the Executive gives the Company prompt written notice of receipt
of notice of any legal proceedings so as the Company has the opportunity to
obtain a protective order, or (ii) become known to and available for use by the
public other than by the Executive's wrongful act or omission;

                                   (ii)      during the Executive's employment
with OSG GR and thereafter, the Executive shall fully cooperate with the OSG
Companies or their counsel in connection with any matter, investigation,
proceeding or litigation regarding any matter in which the Executive was
involved during his employment with OSG GR or to which the Executive has
knowledge based on his employment with OSG GR;

                                   (iii)     during the Executive's employment
with OSG GR and for the one (1) year period thereafter, the Executive shall not
participate, directly or indirectly, as an individual proprietor, partner,
stockholder, officer, employee, director, joint venturer, investor, lender,
consultant or in any capacity whatsoever (within Greece) in a business in
competition with any Material Business (as defined below) conducted by the OSG
Companies as of the date of the termination of the Executive's employment
("Competitor"), provided, however, that such participation will not include (i)
the mere ownership of not more than one percent (1%) of the total outstanding
stock of a publicly held company, (ii) engaging in any activity with, or for, a
non-competitive division, subsidiary or affiliate of any Competitor, or (iii)
any activity engaged in with the prior written approval of the Board of
directors of the Company. A business shall be deemed to be a "Material Business"
of the OSG Companies if it generated more than 5% of the revenues of the OSG
Companies in the fiscal year ending immediately prior to termination of the
Executive's employment or is projected to generate more than 5% of the revenues
of the OSG Companies in the fiscal year of termination of the Executive's
employment;

                                   (iv)      during the Executive's employment
with OSG GR and for the two (2) year period thereafter, the Executive, shall not
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, solicit, induce, hire or retain any employee of the
OSG Companies (or any person who had been such an employee in the prior six (6)
months) to leave the employ of the OSG Companies or to accept employment or
retention as an independent contractor with, or render services to or with any
other person, firm, corporation or other entity unaffiliated with the OSG
Companies or take any action to assist or aid any other person, firm,
corporation or other entity in identifying, soliciting, hiring or retaining any
such employee; provided, the Executive may serve as a reference after he is no
longer employed by OSG GR, but not with regard to any entity with which he is
affiliated or from which he is receiving compensation and this provision shall
not be violated by general advertising not specifically targeted at employees of
the OSG Companies;

                                   (v)       during the Executive's employment
with OSG GR and for the one (1) year period thereafter, the Executive shall not
solicit or induce any customer of the OSG Companies to purchase goods or
services offered by the OSG Companies from another person, firm, corporation or
other entity or assist or aid any other persons or entity in identifying or
soliciting any such customer;

                                   (vi)      during the Executive's employment
with OSG GR and thereafter, the Executive shall not make any statement that
disparage the OSG Companies or their employees, officers, directors, products or
services. Notwithstanding the foregoing, truthful statements made in the course
of sworn testimony in administrative, judicial or arbitral proceedings
(including, without limitation, depositions in connection with such proceedings)
by the Executive shall not be subject to this Section 6(a)(vi). In addition,
traditional competitive statements made by the Executive which are not based on
his employment with OSG GR shall not be deemed a violation of the foregoing if
the Executive is in a competitive position; and

                                   (vii)     notwithstanding Clause 12 of the
Contract of Employment, the Executive shall not resign from OSG GR for any
reason within one hundred eighty (180) days from January 1, 2006.

                        (b)      Because OSG GR's remedies at law for a breach
or threatened breach of any of the provisions of this Section 6 would be
inadequate, in the event of such a breach or threatened breach by the Executive,
in addition to any remedies at law, OSG GR shall be entitled to seek specific
performance including provisional measures as provided by Greek Law.

                        7.       Employee Benefit Plans. The amounts and
benefits specified in Section 3 hereof shall not be paid to the Executive as an
employee and he shall not be eligible to participate in employee benefit plans
maintained by OSG GR following the Termination Date applicable to him except as
specifically provided herein. Amounts paid pursuant to Section 3 shall not be
taken into account for purposes of determining contributions to or calculating
accrued benefits under the employee benefit plans maintained by OSG GR.

                        8.       Amendment and Termination. OSG GR reserves the
right to amend or terminate, in whole or in part, any or all of the provisions
of this Supplement by action of its Board of Directors at any time and for any
reason, provided that in no event shall any material amendment which reduces the
Executive's right to payment and/or benefits under this Supplement or any
termination of this Supplement be effective as to the Executive prior to the one
(1) year anniversary such amendment or termination is adopted by the Board of
Directors of OSG GR; provided that this Supplement shall cease to apply as
provided in Section 11 hereof. Notwithstanding the foregoing, once the payments
or benefits hereunder have commenced to be paid to the Executive, this
Supplement may not be amended to reduce such benefits.

                        9.       Notices. Any notice or other communication
required or permitted under this Plan shall be in writing and shall be delivered
personally, or sent by registered mail, postage prepaid. Any such notice shall
be deemed given when so delivered personally, or, if mailed, five (5) days after
the date of deposit in the Hellenic mails. Notices and communications shall be
delivered or sent to the following addresses:

                                       (a)        If to OSG GR, to:

                                                   OSG Ship Management (GR) Ltd
                                                   110 Vouliagmenis Ave and
Zamanou Street,
                                                   166 74 Glyfada
                                                   Athens, Greece
                                                   Attention: President

                                                   with a copy to the Company
at:

                                                   Overseas Shipholding Group,
Inc.
                                                   666 Third Avenue
                                                   New York, New York 10017
                                                   Attention: President

                                       (b)        If to the Company, to the
address shown above with a copy to
                                       OSG GR at the address shown above.



                                       (c)        If to the Executive, to his
last shown address on the books of
                                       OSG GR.

                        10.      Withholding. Any payments made or benefits
provided to the Executive under this Supplement shall be reduced by any
applicable withholding taxes or other amounts required to be withheld by law or
contract.

                        11.      Non-Exclusivity of Rights. Nothing in this
Supplement shall prevent or limit the Executive's continuing or future
participation in any benefit, bonus, incentive, equity or other plan or program
provided by the OSG Companies for which the Executive may qualify, nor shall
anything herein (except Sections 4, 6 and 12) limit or otherwise prejudice such
rights as the Executive may have under any other currently existing plan,
agreement as to employment or termination from employment with OSG GR
(including, without limitation, under the Contract of Employment) or statutory
entitlements. Amounts that are vested benefits or those which the Executive is
otherwise entitled to receive under any other plan or program of the OSG
Companies, at or subsequent to the Termination Date applicable to the Executive,
shall be payable in accordance with such other plan or program, except as
otherwise specifically provided herein. Notwithstanding the foregoing, the
Executive shall not be entitled to receive duplicative severance payments and
benefits and, to the extent that he is entitled to severance payments and
benefits under any other plan, agreement or under Greek law, he shall be
entitled to the greater of the payments and benefits thereunder or hereunder but
not under both; provided that, if the Executive is entitled to severance
payments pursuant to the Contract of Employment, Section 12 hereof shall apply.
Furthermore, upon the occurrence of a Change of Control as defined in the Change
of Control Protection Supplement to the Codification of Contract of Employment
dated as of January 1, 2006 between the Executive and OSG GR (the "Change of
Control Supplement"), the provisions of this Supplement (including Section 6
hereof) shall terminate and cease to apply to the Executive if the Executive is
covered by the provisions of the Change of Control Supplement.

                        12.      No Additional Rights. The Executive
acknowledges that this Supplement is in addition to, and does not amend or
alter, the Contract of Employment which shall remain in full force and effect
and that any obligations undertaken by OSG GR in the context of this Supplement
shall not in any way whatsoever be deemed as constituting a waiver on the part
of OSG GR of any of its right under the Contract of Employment including,
without limitation, its right to terminate the Contract of Employment without
Cause or a limitation or confinement of such right; provided however, that
during the Protection Period (i) Clause 10 of the Contract of Employment (with
the exception of Clause 10.2 which remains in force) shall be replaced by
Section 6 hereof and (ii) upon a termination of the Executive's employment by
the Company without Cause, Clause 11 of the Contract of Employment shall be
replaced by Sections 2 and 3 hereof. For the avoidance of doubt it is clarified
that subject to the Contract of Employment and any other agreement between the
Executive and OSG GR, OSG GR reserves the right to terminate the Executive's
employment at any time with or without Cause and that, in case of termination of
the Executive's employment with Cause, Clause 11 of the Contract of Employment
shall apply. Upon expiration or by any other way whatsoever termination of this
Supplement, to the extent replaced pursuant to this Section 12, clauses 10 and
11 of the Contract of Employment shall be restored ipso jure immediately and
shall be binding upon the Executive and OSG GR.

                        13.      Governing Law. The construction, interpretation
and administration of this Supplement shall be governed by Greek Law.



 

                        IN WITNESS WHEREOF, OSG GR has caused this Supplement to
be duly executed and the Executive has hereunto set his hand as of the date
first set forth above.

                                                          OSG SHIP MANAGEMENT
(GR) LTD.
                                                          By: /s/Ian T.
Blackley                             
                                                          Name: Ian T. Blackley
                                                          Title: Senior Vice
President and Director

                                                          EXECUTIVE
                                                          /s/George
Dienis                                             
                                                          George Dienis



 

 

 

Appendix A

DEFINITIONS

As used in the Supplement, the following terms shall have the meanings set forth
below:



                                   "Cause" shall mean: (I) the engaging by the
Executive in willful misconduct either (x) involving the OSG Companies or their
assets, business or employees, or (y) which is materially injurious to the OSG
Companies economically or to the OSG Companies' reputation; (II) the filing of a
criminal complaint against the Executive and/or the Executive's conviction or
indictment for (or pleading guilty or nolo contendere to) (x) a felony, or (y)
any other crime involving any financial or moral impropriety, or (z) any other
crime which, in the determination of the Board of Directors of OSG GR would
materially interfere with the Executive's ability to perform his services to OSG
GR or in the determination of the Board of Directors of the Company would
otherwise be materially injurious to the OSG Companies economically or
otherwise; (III) the continued and substantial failure by the Executive to
perform his duties with OSG GR (other than a failure resulting from the
Executive's incapacity due to physical or mental illness or injury), which
failure has continued for a period of at least ten (10) days after written
notice thereof from OSG GR ; (IV) the breach by the Executive of any material
provisions of any agreement between the Executive and OSG GR (including, without
limitation, the Contract of Employment), which breach is not cured within ten
(10) days after written notice thereof from OSG GR; or (V) the Executive's
refusal to follow the legal written direction of the Board of Directors of OSG
GR, the Board of Directors of the Company or, a more senior officer within five
(5) business days of it being given, provided that the foregoing refusal shall
not be "Cause" if the Executive, in good faith, believes that such direction is
illegal and the Executive promptly so notifies the Board of Directors of OSG GR
or the Board of Directors of the Company, as applicable, in writing. No act or
failure to act by the Executive shall be deemed to be "willful" if he believed
in good faith that such action or non-action was in or not opposed to the best
interests of the OSG Companies.

                                   "Disability" shall mean, as to the Executive,
the Executive's failure to perform his material duties and responsibilities as a
result of physical or mental illness or injury for one hundred eighty (180) days
(including weekends and holidays) during a three hundred sixty-five (365) day
period.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Appendix B

ACCEPTANCE FORM AND RELEASE

Release

             1.                  I agree and acknowledge that the payments and
other benefits provided pursuant to the Severance Protection Supplement to the
Codification of Contract of Employment executed by and between myself and OSG
Ship Management (GR) Ltd ("OSG GR"), effective as of January 1, 2006 (the
"Supplement"): (i) are in full discharge of any and all liabilities and
obligations of OSG GR to me, monetarily or with respect to employee benefits or
otherwise, including but not limited to any and all obligations arising under
any alleged written or oral employment agreement, the Codification of Contract
of Employment dated January 20, 2005, executed by and between myself and OSG GR
(the "Contract of Employment"), policy, plan or procedure of Overseas
Shipholding Group, Inc. (the "Company") or OSG GR and/or any alleged
understanding or arrangement between me and the Company or OSG GR; and
(ii) exceed any payment, benefit, or other thing of value to which I might
otherwise be entitled under any policy, plan or procedure of the Company or OSG
GR and/or any agreement between me and the Company or OSG GR (including, without
limitation, the Contract of Employment).



             2.                  In consideration for the payments and benefits
to be provided to me pursuant to the Supplement, I forever release and discharge
OSG GR from any and all claims. This includes claims that are not specified in
this Acceptance Form and Release (this "Release"), any claims relating to or
arising out of my employment, the terms and conditions of such employment, the
Contract of Employment, any salary claims including without limitation claims
for any and all benefits, allowances, bonuses, prims, etc, any claims relating
or arising out of the separation of such employment, and/or any of the events
relating directly or indirectly to or surrounding the separation of that
employment, including, but not limited to, breach of contract (express or
implied), wrongful discharge, detrimental reliance, defamation, emotional
distress or compensatory or punitive damages; and any claim for attorneys' fees,
costs, disbursements and/or the like. Notwithstanding anything herein to the
contrary, the sole matters to which this Release does not apply are (i) the
rights of indemnification and directors and officers liability insurance
coverage to which I was entitled immediately prior to my termination; and (ii)
my rights under any tax-qualified pension plan or claims for accrued vested
benefits under any other employee benefit plan, policy or arrangement maintained
by the Company or OSG GR.

             3.                  I acknowledge that the termination of the
Contract of Employment is lawful, valid and binding upon me and I hereby waive
all my rights to contest its validity in the future for any reason whatsoever.

             4.                  This Release applies to me and to anyone who
succeeds to my rights, such as my heirs, executors, administrators of my estate,
trustees, and assigns. This Release is for the benefit of (i) OSG GR, (ii) the
Company, (iii) any affiliated or related corporation or entity, (iv) any
director, officer, employee, or agent of the Company or OSG GR or of any such
affiliated or related corporation or entity, or (v) any person, corporation or
entity who or that succeeds to the rights of the Company or OSG GR or of any
such person, or affiliated or related corporation or entity.

                                                     


George Dienis



Date:                                            

 